Citation Nr: 0722823	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-30 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for a 
bilateral hearing loss and for tinnitus. 


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  A bilateral sensorineural hearing loss was not present in 
service; a high frequency sensorineural hearing loss was not 
shown to a compensable degree within one year following 
separation from service; and there is no nexus opinion 
relating the current hearing loss to service.

3.  Tinnitus was not present in service; a high frequency 
sensorineural hearing loss was not shown to a compensable 
degree within one year following separation from service; and 
there is no nexus opinion relating the current tinnitus to 
service.


CONCLUSIONS OF LAW

1.  A bilateral sensorineural hearing loss was not present in 
service, nor may a high frequency sensorineural hearing loss 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).

2.  Tinnitus was not present in service, nor may a high 
frequency sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in August 2003 and October 2003.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran provide information that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
adverse decision rendered in this appeal, any failure of VA 
to inform the veteran of the Dingness requirements is 
harmless error.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous system 
(in this case a high frequency sensorineural hearing loss), 
although not otherwise established as incurred in or 
aggravated by service, is manifested to a compensable degree 
within one year following the requisite service.  38 C.F.R. 
§§ 3.307, 3.309 (2006)

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2006).

Factual Background and Analysis

Service personnel records reflect that the veteran's military 
occupational specialty was airplane repairman.  Service 
medical records reveal that during the veteran's January 1966 
enlistment physical examination, an authorized audiological 
evaluation noted that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
5
--
0
LEFT
-5
0
-5

10

Service medical records reveal that the veteran was treated 
on a single occasion in September 1966 for external otitis.  
During the veteran's October 1968 separation physical 
examination, an authorized audiological evaluation noted that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
0
5
10
20
20

No complaints of tinnitus were recorded in the service 
medical records.

During a March 1969 VA medical examination, audiometric 
testing was as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
--
5
LEFT
0
5
0
--
5

The examiner remarked that no hearing loss was noted.  

Through various VA treatment records, it was revealed that 
the veteran was employed as a mail sorter for the United 
States Postal Service (USPS).  In a questionnaire completed 
by the veteran in July 2000, he related that for three years 
prior to service, he worked snowplowing streets, and he 
worked in the mills.  Following service, he worked for seven 
years driving a forklift in a warehouse, and since then, he 
had been employed by the USPS for about 22 years.  

In a statement received in March 2004, the veteran related 
that during service, he tested single engine performance, 
including helicopters, without the benefit of hearing 
protection.  During field maneuvers he was exposed to the 
firing of 8-inch Howitzers - again without hearing 
protection. 

In May 2003, the veteran underwent a hearing test performed 
at the Granite State Hearing Aid Center.  The results 
revealed moderate, mixed sensorineural hearing loss in both 
ears.  The assessment did not include any opinion as to the 
etiology of the hearing loss.  

During a November 2004 hearing held before a hearing officer 
at the RO, the veteran testified that during service, he 
worked at an airfield, testing aircraft engines.  He had 
worked the last 28 years at the USPS, as a mail handler, in a 
relatively quiet environment.  He testified that noise 
exposure in service had caused his hearing loss and tinnitus.

A VA audiology examination was performed in December 2004.  
The examiner, a PH.D. with a CCCA in audiology noted that 
service medical records revealed no hearing loss, including 
at separation from service.  The veteran reported a hearing 
loss of about 20 years, stating that he did not hear people 
at all.  He described a high pitched ringing in the ears.  He 
stated that no hearing protection was issued to him during 
service.  His post-service exposure was limited to the seven 
years he drove a forklift.  He occasionally hunted or did 
target shooting, but wore hearing protection.  

Audiological evaluation noted pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
35
40
30
35
40
36
LEFT
30
35
35
40
45
39

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 94 percent in the left ear.  
The assessment was mild-to-moderate sensorineural hearing 
loss from 250HZ to 8000HZ; and constant tinnitus.  The 
audiologist opined that it was less likely than not the 
hearing loss and tinnitus began in service.  

Although the veteran avers that his hearing loss and tinnitus 
began in service, the objective evidence does not support his 
claim.  The award of service connection for a hearing loss 
and/or tinnitus is focused upon (1) the existence of a 
current hearing loss and/or tinnitus disability, which the 
veteran has; (2) the existence of the hearing loss or 
tinnitus in service, or within a year following service, 
which is not shown by the March 1969 VA audiology examination 
or any other evidence contemporaneous with the veteran's 
period of service; and, (3) a relationship or nexus between 
the current disability and any injury or disease during 
service, also not show by the current evidence.  See Cuevas 
v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

The veteran has clearly stated his beliefs; however, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant 
is competent to provide evidence of visible symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, the evidence is not so evenly balanced to as 
to resolve reasonable doubt in the veteran's favor.  The 
Board finds no basis for an award of service connection for a 
bilateral hearing loss or tinnitus.


ORDER

Entitlement to service connection for a bilateral 
sensorineural hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  



_____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


